

115 HR 4349 IH: Missed Opportunities in Student Debt and Possibilities Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4349IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo require reporting by the Secretary of Education on missed opportunities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Missed Opportunities in Student Debt and Possibilities Act of 2017. (a)In generalNot later than December 31 of each year, the Secretary of Education shall submit to Congress a report on missed opportunities for each competitive or discretionary grant program administered by the Department of Education in the preceding fiscal year that aims to make higher education more accessible or affordable in the United States or ease borrowers’ student debt burdens.
 (b)ContentsFor each grant program described in subsection (a), the report shall detail the 10 individual applications, proposals, or requests for funding that—
 (1)were not funded or awarded, completely or partially; but (2)showed the greatest potential, according to the selection criteria and established goals of that grant program, to—
 (A)make higher education more accessible or affordable; or (B)ease borrowers’ student debt burdens.
 (c)Reporting date flexibilityIf a law requires an annual report to Congress with respect to a grant program described in subsection (a), the report on missed opportunities required under this section for that program may—
 (1)be included in that annual report; and (2)be submitted on or before the date that annual report is due.
 (d)Public transparencyUpon submission of a report on missed opportunities to Congress under this section, the Secretary shall make the report available to the public on an internet website of the Department of Education in a manner that is user friendly and able to be searched and downloaded by users of the website.
 (e)Trade secrets and confidential informationNothing in this section authorizes the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5 or section 1905 of title 18.
			